UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K |X|ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011. | |TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-2892 THE DEWEY ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) NEW YORK 13-1803974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 Muller Road, Oakland, New Jersey (Address of principal executive offices) Zip Code 201-337-4700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, $.01 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesX_ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesX_ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.X_ Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X_ Yes No. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX_ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):Yes No _X. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$2,183,426 at December 31, 2010. Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: 1,362,031 shares of common stock, par value $.01 per share, at September 21, 2011. Documents Incorporated by Reference Portions of the Company’s definitive Proxy Statement for the 2011 Annual Meeting of Shareholders are incorporated by reference in Part III. 2 THE DEWEY ELECTRONICS CORPORATION TABLE OF CONTENTS Item Page PART I 1.Business 4 2.Properties 7 3.Legal Proceedings 7 4.(RESERVED) 7 PART II 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 6.Selected Financial Data 8 7.Management's Discussion and Analysis of Financial Condition And Results of Operations 7A.Quantitative and Qualitative Disclosures about Market Risk 16 8.Financial Statements and Supplementary Data 17 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 9A.Controls and Procedures 34 9B.Other Information 34 PART III 10.Directors, Executive Officers and Corporate Governance 35 11.Executive Compensation 35 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 13.Certain Relationships and Related Transactions, and Director Independence 35 14.Principal Accounting Fees and Services 35 PART IV 15.Exhibits, Financial Statement Schedules 35 3 PART I Item 1.BUSINESS The Dewey Electronics Corporation (the "Company") was incorporated in the State of New York in 1955.Located in Oakland, New Jersey, the Company is a systems oriented military electronics development, design and manufacturing organization with a focus on compact diesel power generation solutions.The Company’s principal products are electronic and electromechanical systems manufactured for the Armed Forces of the United States, which the Company provides as a prime contractor or as a subcontractor for the Department of Defense.Although the Company has manufactured and sold commercial snowmaking equipment and related spare parts to the leisure and recreation industry, in recent years the business has not provided a significant portion of the Company’s revenues. Approximately 69% of the Company’s revenues are derived from the production of a 2kW diesel operated tactical generator set under a long-term prime contract with the Department of Defense. Other Government contracts and orders from other defense contractors for small diesel generator sets account for approximately 15% of revenues with the balance of revenues coming from research and development contracts and orders for spare parts and other electro-mechanical systems. Included in this other business is speed and measurement instrumentation primarily for the U.S. Navy and other prime contractors such as shipbuilders.Orders are also received for replacement parts and equipment for previous Company contracts with the Department of Defense as well as other projects performed as a subcontractor.Prior to its current long-term Government contract to produce 2kW generator sets, the Company had various long-term contracts to provide the U.S. Navy with various equipment. The Company has been the sole source producer of the 2kW diesel operated tactical generator set for the Department of Defense since 1997.Its initial contract was awarded by the U.S. Army in 1996 and final deliveries were made under that award in March 2002.Deliveries were made to the various branches of the Armed Forces of the United States. The initial contract was replaced in September 2001 by a new ten-year indefinite delivery, indefinite quantity contract to provide the U.S. Army and other Department of Defense Agencies with this same 2kW diesel operated generator set.This contract expires at the end of September 2011. The total amount of orders under the September 2001 contract placed through September 21, 2011 amount to approximately $43 million. Deliveries of orders currently in-house are scheduled to continue throughMarch 2012.As previously reported, the U.S. Army has announced that it is not issuing a new multiple year fixed price contract and will transfer the 2kW Generator Program to a 'sustainment' command. The Company anticipates that the Government will continue to require these generators, which can be ordered under individual “Purchase Orders” or via the General Services Administration's GSA.gov Web site.However, we are unable to predict whether, when or to what extent the Government will continue to place orders for these generators. Revenues from research and development are derived primarily from various prime contracts with the Department of Defense and sub-contracts with other prime contractors with the Department of Defense.In an effort to respond to Government requirements the Company has designed, integrated and tested diesel generator sets in the two to ten kilowatt power range.Since 2007 the Company has also received sub-contracts to develop military-grade control systems for diesel based fuel cell reformers.However, no assurances can be given that the Company will be awarded any additional research and development contracts or sub-contracts or that the Company will receive production orders as a result of any such contracts or subcontracts that have been completed or are in currently in effect. The Company’s primary sources of revenues include products with long manufacturing lead times.Recognizing this, the Company has committed some of its resources to making a quantity of these products readily available by producing them for inventory and sales.The Government sector has been ordering limited quantities of 2kW generator sets for specific uses pursuant to short-term orders independent of the Company’s 2kW contract. 4 The Company expenses its research and development costs as incurred.These costs consist primarily of salaries and material costs.For the fiscal years ended June 30, 2011 and 2010, the Company expensed $130,447 and $104,671, respectively, of research and development costs.Research and development projects performed under contracts for customers are billed to the customer and are recorded as contract costs as incurred. Compliance with Federal, state and local environmental provisions has had no material effect upon capital expenditures, income or the competitive position of the Company.In addition, there are no material capital expenditures anticipated for environmental compliance. As of September 21, 2011 the Company had a work force of 31 employees, all of whom were fulltime employees of the Company.Fluctuations in the work force during the year generally result from uneven contract requirements and variations in the mix of products. Revenues and estimated earnings under long-term defense contracts (including research and development contracts, except as described below in this paragraph) are recorded using the percentage-of-completion method of accounting, measured as the percentage of costs incurred to estimated total costs of each contract.For the Company’s indefinite delivery, indefinite quantity contract to provide 2kW generator sets to the military and for orders from other Government subcontractors for 2kW generator sets, percentage-of-completion calculations are based on individual “Delivery Orders” which are periodically received for specified quantities.These calculations require management to estimate the cost to complete open orders.Changes between those estimates and the actual cost of completion of delivery orders impact the revenue recognition in each reporting period.Estimates are adjusted as necessary on a quarterly basis.For research and development contracts total costs incurred are compared to total expected costs for each contract.The Company has one development sub-contract for which it recognizes revenues on a time and material basis. The Company uses the percentage-of-completion method to recognize revenues for its replacement parts business when the dollar amount of the order to be delivered in a future period or periods is material, and the duration of the work will span multiple reporting periods.Revenues and earnings for all other orders for replacement parts (including orders for replacement parts for snowmaking equipment) are recorded when deliveries of product are made and title and risk of loss have been transferred to the customer and collection is probable. For those contracts where revenue has been recognized using the percentage-of-completion method of accounting, provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Although raw materials are generally available from a number of suppliers, the Company is at times dependent upon a specific supplier or a limited number of suppliers of material for a particular contract.As of the filing of this Annual Report, the Company’s principal suppliers are: Martin Diesel, Baldor Electric Company, Balmar Commercial Industries and the Crompton Instruments Division of Tyco Electronics Corporation.The Company has occasionally experienced some temporary delays in the receipt of raw materials in the past. Such delays have not had a material adverse effect on operations.The Company cannot, however, provide any assurances that future delays, if any, will not have a material adverse effect. Reference is made to Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations for additional information. OPERATIONAL RISKS You should carefully consider the information described below, together with all of the other information included in this Annual Report.The following operational risks and uncertainties are not the only ones we face, however, they are the ones our management believes are material.If any of the following risks actually materialize, our business, financial condition or results of operations could be 5 harmed.This Annual Report contains statements that are forward-looking.These statements are based on current expectations and assumptions that are subject to risks and uncertainties such as those listed below and elsewhere in this Annual Report, which, among others, should be considered in evaluating our future performance. The Company’s Dependence on Government Defense Business and the 2kW Program Virtually all of our revenues are derived from Government defense business, which is comprised of business with the U.S. Department of Defense or with other Government contractors.Historically, our Government defense business has consisted of long-term contracts and short-term orders such as for replacement parts.The loss of substantial Government business would have a material adverse effect on our business. Historically, our revenues from our Government defense business have been dependent upon single programs.Currently, our primary program is with the U.S. Army to provide diesel operated generator sets.As discussed above, our current ten-year indefinite delivery, indefinite quantity contract to provide the U.S. Army and other Department of Defense Agencies with 2kW diesel operated generator sets expires at the end of September 2011. As previously reported, the U.S. Army has announced that it is not issuing a new multiple year fixed price contract and will transfer the 2kW Generator Program to a 'sustainment' command. The Company anticipates that the Government will continue to require these generators, which can be ordered under individual “Purchase Orders” or via the General Services Administration's GSA.gov Web site.However, we are unable to predict whether, when or to what extent the Government will continue to place orders for these generators. We continue to explore additional sources of revenue to reduce our dependence on the 2kW program but cannot give any assurances that these efforts will be successful or, if successful, when they will be achieved.See Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Company Strategy for additional information regarding Company strategy. Supplier Concentration Risks The Company is primarily dependent on four vendors to supply qualified components for its 2kW generator products.During fiscal year 2011, two of these suppliers accounted for 30.2% and 19.7% of material purchases, respectively.See Note 1-B of the Notes to the Financial Statements.We purchase these components pursuant to purchase orders and do not have long-term contracts with any of these vendors.While there may be some temporary delays, problems regarding source and availability of raw materials have had no material adverse effect on operations.However, we cannot give any assurances that these four sources of supply will continue to be available to us or, if any or all of these sources are not available to us when we need them to be available, that the Company will be able to implement alternative sources of supply without undue delay or expense. Risks Associated with Government Defense Contracting; Competition The Government defense business is subject to changes in military procurement policies and objectives and to Government budgetary constraints.Periods of heightened national security and war, as well as changes in the Congress and/or the White House, have often introduced new priorities and demands, external delays, and increased uncertainty into the defense contracting marketplace.In addition, the Department of Defense budgeting process has an extended timeframe.The process of including expenditures in this budget could take a minimum of 12 to 24 months. Approval of the Department of Defense budget does not guarantee that budgeted expenditures will actually be made and, in particular, that we will receive an award or order for a product.Among other things, we bid for this business in competition with many defense contractors, including firms that are larger in size and have greater financial resources than we have.Moreover, we now believe that there has been competition in part of the market for generator sets, from a larger 3kW generator set that operates more quietly than our 2kW model.However, this 3kW generator set does not compete in the ‘man-portable’ segment of the market since it is twice as heavy. 6 All of our contracts with the Government are subject to the standard provision for termination at the convenience of the Government. Item 2.PROPERTIES The Company's 49,200 square foot facility at 27 Muller Road, Oakland, New Jersey, is located on 90 acres of land owned by the Company and was constructed in 1981.This facility houses the Company’s executive offices and manufacturing operations.Approximately 90% of this facility is being utilized for production (one shift), staging and storage. As described further in Note 10 of the Notes to the Financial Statements, the Company has a line of credit with TD Bank, NA.As of the date of this Annual Report the Company has no outstanding borrowings against this line of credit.Any loans drawn under the line of credit are secured by a first lien on all of the Company’s accounts receivable, machinery, equipment, other personal property and a Commercial Mortgage Security Agreement on the Company’s real property. Item 3.LEGAL PROCEEDINGS There are no material pending legal or environmental proceedings against or in favor of the Company. Item 4.(RESERVED) 7 PART II Item 5. MARKET FOR REGISTRANTS’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company's common stock is traded over-the-counter under the symbol "DEWY.OB". The table below sets forth the high and low market prices of the Company's common stock for each quarter during the last two fiscal years. Quarterly Common Stock Price Range Fiscal Year 2011 Fiscal Year 2010 High Low High Low 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Price information is based on over-the-counter market quotations, which reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not necessarily represent actual transactions. There were no dividends declared or paid during fiscal years 2011 and 2010.The Company has no plans to pay dividends in the foreseeable future. The number of holders of record of the Company's common stock as of September 21, 2011 was362. Item 6.SELECTED FINANCIAL DATA Not applicable. 8 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Company’s Financial Statements, including the related notes thereto, appearing elsewhere in this Annual Report.Certain statements in this report may be deemed “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934.All statements, other than statements of historical fact that address activities, events or developments that the Company or management intends, expects, projects, believes or anticipates will or may occur in the future are forward-looking statements.Such statements are based upon certain assumptions and assessments made by management of the Company in light of its experience and its perception of historical trends, current conditions, expected future developments and other factors it believes to be appropriate.The forward-looking statements included in this report are also subject to a number of material risks and uncertainties, including but not limited to economic, governmental, competitive and technological factors affecting the Company’s operations, markets, products, services and prices and specifically, the factors discussed below under “Company Strategy” and in Item 1 above (Business – Operational Risks).Such forward-looking statements are not guarantees of future performance and actual results, developments and business decisions may differ from those envisaged by such forward-looking statements. The Company’s operating cycle is long-term and includes various types of products and varying delivery schedules.Accordingly, results of a particular period or period-to-period comparisons of recorded revenues and earnings may not be indicative of future operating results.The following comparative analysis should be viewed in this context. Results of Operations The Company’s fiscal year ends on June 30.Accordingly, all references to years in this Management’s Discussion refer to the fiscal year ended June 30 of the indicated year.Also, when referred to herein, operating profit means net sales less operating expenses. Revenues Revenues and estimated earnings under long-term defense contracts (including research and development contracts, except as described below in this paragraph) are recorded using the percentage-of-completion method of accounting, measured as the percentage of costs incurred to estimated total costs of each contract.For the Company’s indefinite delivery, indefinite quantity contract to provide 2kW generator sets to the military and for orders from other Government subcontractors for 2kW generator sets, percentage-of-completion calculations are based on individual “Delivery Orders” which are periodically received for specified quantities.These calculations require management to estimate the cost to complete open orders.Changes between those estimates and the actual cost of completion of delivery orders impact the revenue recognition in each reporting period.Estimates are adjusted as necessary on a quarterly basis. For research and development contracts total costs incurred are compared to total expected costs for each contract. During the fiscal years ended June 30, 2011 and June 30, 2010 the Company had one development sub-contract for which it recognized revenues on a time and material basis. The Company uses the percentage-of-completion method to recognize revenues for its replacement parts business when the dollar amount of the order to be delivered in a future period or periods is material, and the duration of the work will span multiple reporting periods.Revenues and earnings for all other orders for replacement parts (including orders for replacement parts for snowmaking equipment) are recorded when deliveries of product are made and title and risk of loss have been transferred to the customer and collection is probable. For those contracts where revenue has been recognized using the percentage-of-completion method of accounting, provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, and estimated profitability may result in revisions to 9 costs and income and are recognized in the period in which the revisions are determined. Revenues in fiscal year 2011 were $930,837 lower when compared to fiscal year 2010.The lower revenues were due to decreased production of generator sets, principally for delivery under the Company’s prime contract with the U.S. Army, and a reduction in revenues for replacement parts and short-term orders. Revenues from customer funded research and development were higher in fiscal 2011 then they were in fiscal 2010. In fiscal year 2011, production efforts to provide the Armed Forces with 2kW and 3.5 kW diesel operated generator sets provided approximately 84% of revenues compared to approximately 83% in fiscal year 2010.The Company’s research and development contracts provided approximately 3% of revenues in fiscal year 2011, and approximately 2% of revenues in fiscal year 2010.Replacement parts and other short-term business including snowmaking equipment provided approximately 13% of revenues in fiscal year 2011 and approximately 15% of revenues in fiscal year 2010. Revenues from research and development are derived primarily from various prime contracts with the Department of Defense and sub-contracts with other prime contractors with the Department of Defense.In an effort to respond to Government requirements the Company has designed, integrated and tested diesel generator sets in the two to ten kilowatt power range.Since 2007 the Company has also received sub-contracts to develop military-grade control systems for diesel based fuel cell reformers.However, no assurances can be given that the Company will be awarded any additional research and development contracts or sub-contracts or that the Company will receive production orders as a result of any such contracts or subcontracts that have been completed or are currently in effect. The Company experiences variable amounts of material receipts from time to time during the normal course of business.Material receipts are dependent upon the receipt of orders, project requirements and vendor delivery schedules.As the Company uses the percentage-of-completion method of accounting to record revenues on certain long-term contracts, material costs have an impact upon recorded revenues (see Note 1-A, Revenue Recognition of the Notes to Financial Statements). The aggregate value of the Company’s backlog of sales orders was $3.3 million on June 30, 2011 and $3.1 million on June 30, 2010.It is estimated that most of the present backlog will be billed during the next 12 months and recognized as fiscal year 2012 revenues. Gross Profit Gross profit is affected by a variety of factors including, among other items, sales volume, product mix, product pricing, and product costs. The Company earned a gross profit of $1,130,493 for fiscal year 2011 compared to a gross profit of $1,313,313 for fiscal year 2010.The reduction in gross profit was principally the result of lower sales volume for the fiscal year. During fiscal year 2011 both the Company’s product mix and product pricing were substantially the same as they were during fiscal year 2010 while some product costs rose slightly. At the beginning of June 2011 the Company temporarily reduced operating hours by 10% in response to the reduced demand for its products. The Company resumed normal working hours in August 2011, during the first fiscal quarter of 2012. Gross profit as a percentage of revenues in fiscal year 2011 was 15% versus 16% last year, the result of a higher proportion of 2kW generator sets being produced for delivery under the Company’s 10-year indefinite delivery, indefinite quantity contract with the U.S. Army. This contract makes a lower contribution to gross profit compared to 2kW generator sets produced for delivery to other Government sub-contractors.Although the contract has allowed for a small annual increase in selling price, costs have increased faster than the selling price.See “Inflation” below. 10 Selling, General and Administrative Expenses Selling, General and Administrative Expenses for fiscal 2011 were $1,542,187 or 21% of revenues compared to $1,607,297 or 19% of revenues in fiscal 2010.The most significant decreases in expense were reductions in legal and professional fees of approximately $38,000, consulting services of $55,000 and group insurance of $20,000 which were partly offset by increases in bad debt expense of $21,000 and stock based compensation expense of $24,000. Interest Expense The Company had interest expense of $2,715 in fiscal 2011 and interest expense of $1,387 in fiscal 2010. Other Expense-Net Amounts reported as other expense represent the net effect of interest income and miscellaneous items such as the sale of scrap, bank transaction fees and other like items. Other expense of $4,133 for fiscal year 2011 was comprised of bank charges of $2,994 and franchise taxes of $2,105, offset by interest income of $89 and miscellaneous income, primarily from the sale of scrap and favorable purchase price variances, of $677 and a gain on the sale of assets of $200. Other expense of $5,097 for fiscal year 2010 was comprised of bank charges of $4,621 and franchise taxes of $8,128, offset by interest income of $414 and miscellaneous income, primarily from the sale of scrap, of $4,738 and a gain on the sale of assets of $2,500. Net Loss Before Provision for Income Taxes Net loss before income taxes for fiscal year 2011 was $418,542. For the year ended June 30, 2010 net loss before income taxes was $300,468. Income Taxes Deferred tax assets and liabilities are recognized for the expected tax consequences of temporary differences between the tax bases of assets and liabilities and their financial statement reported amounts and for tax loss and credit carry-forwards. A valuation allowance is provided against deferred tax assets when it is determined to be more likely than not that these amounts will not be realized. The income tax expense for fiscal year 2011 was $0 as a result of a net loss for the fiscal year. In fiscal 2010 the Company’s income tax expense was $0, also as a result of a net loss for the fiscal year.The Company has provided for a full valuation allowance against deferred tax assets including net loss carryforwards. Inflation Historically, inflation and price changes have not had a material effect on net sales and revenues and on income from continuing operations.Management does not believe that inflation and price changes in fiscal year 2011 had a material effect on net sales and revenues.However, beginning in fiscal year 2006 and continuing through fiscal 2011, the 2kW generator set business experienced increased costs related to metals, transportation and foreign sourced components.The 10-year prime contract for the generator sets with the Government, awarded in 2001, has allowed for a small annual increase in selling price.Profits on generator sets produced under this contract have been reduced as a result of costs increasing faster than the selling price. 11 Liquidity and Capital Resources Historically, the Company’s capital expenditures, debt servicing requirements and working capital needs have been financed by cash flow from operations, progress payments on various Government contracts (based on cost incurred) and a line of credit of $500,000, described under “Financing Activities” below.During the third quarter of fiscal 2011 the Company borrowed $250,000 against its current line of credit, which it repaid during that quarter, and in the fourth quarter of fiscal 2011 the Company again borrowed $250,000 against its line of credit and again repaid it during the same quarter. As of June 30, 2011, the Company had no material capital expenditure commitments.Management believes that the Company’s current cash and its line of credit, combined with progress payments as well as billings at the time of delivery of products will be sufficient to support short-term liquidity requirements, working capital needs and capital expenditures at their current or expected levels. At June 30, 2011, the Company’s working capital was $1,845,621 compared to $2,215,483 at June 30, 2010. The ratio of current assets to current liabilities was 3.51 to 1 at June 30, 2011 and 5.00 to 1 at June 30, 2010. The following table is a summary of the Statements of Cash Flows in the Company’s Financial Statements: Years ended June 30, Net Cash provided by(used in) Operating activities Investing activities Financing activities Operating Activities: Adjustments to reconcile net income to net cash used in operations are presented in the Statements of Cash Flows in the Company’s Financial Statements. Net cash used in operating activities in fiscal year 2011 was comprised primarily of net loss before depreciation and amortization, non-cash compensation, and an allowance for notes receivable, and increases in inventory, accounts receivable, prepaid expenses and accrued pension costs, which were partly off set by increases in accounts payable and accrued expenses and a decrease in contract costs and estimated related profits in excess of applicable billings. Net cash provided by operating activities in fiscal year 2010 was comprised primarily of net loss before depreciation and amortization, decreases in inventory, contract costs and estimated related profits in excess of applicable billings and accounts receivable and prepaid expenses, which were partly offset by decreases in accounts payable, accrued expenses, and accrued pension expenses. The Company expenses its research and development costs as incurred.These costs consist primarily of salaries and material costs.For the fiscal years ended June 30, 2011 and 2010, the Company expensed $130,447 and $104,671, respectively, of research and development costs.Research and development projects performed under contract for customers are billed to the customer and are recorded as contract costs as incurred. Investing Activities: During fiscal year 2011, net cash of $68,405 was used in investing activities.This net amount reflects the use of $68,605 for capital expenditures, principally for demonstration and test equipment, and the receipt of $200 from the sale of assets. 12 During fiscal year 2010, net cash of $8,062 was used in investing activities.This net amount reflects the use of $18,562 for capital expenditures, principally for demonstration and test equipment, and the receipt of $10,500 from the sale of assets. Financing Activities: The Company did not use any cash in financing activities in fiscal years 2011 and 2010, respectively. On April 27, 2009 the Company entered into a $500,000 line of credit with TD Bank, NA.(See Note 10 of the Notes to Financial Statements in the Company’s 2010 Form 10-K).On May 11, 2010, the Company received a notice from the Bank informing the Company that the Bank had extended this line of credit to October 31, 2011 (See Item 5 (Other Information) in Part II of the Company’s Quarterly Report for the quarter ended March 31, 2010).As of the date of this Annual Report the Company has no outstanding debt against this line of credit.The Company does not regard this credit facility as vital to its continued operations. The Company owns approximately 90 acres of land and the building, which it occupies in Bergen County, New Jersey, adjacent to an interchange of Interstate Route 287.The Company is continuing to actively pursue possible methods of monetizing 68 undeveloped and unused acres of this property, by its sale and/or development.This endeavor has become more complex with the implications of New Jersey’s “Highlands Water Protection and Planning Act”. The Act identifies approximately 400,000 acres of New Jersey as The Highlands Preservation Area.Pursuant to the statute, this area has the most onerous restrictions on future development.The Company’s property is in this area, and further development would not be permitted without a waiver or other relief from the State.The Company continues to believe that there are strong reasons why its property should not be subject to the severe restrictions of the preservation area, and is attempting to affect a solution. Since the Act was passed in June of 2004, the State repeatedly delayed promulgation of final regulations and a master plan.Originally expected in 2005, final regulations and a master plan were approved by the Governor on September 5, 2008.At the same time the Governor issued executive order 114 further defining the framework by which the Highlands Council, other State agencies, and both county and municipal governments are to work together.The Company believes that a regulatory environment is now developing within which monetization of the land may be possible.In light of these events, the Company is actively assessing its options.However, no assurances can be given that the Company’s efforts will be successful, that a satisfactory valuation will be achieved, or that resolution will be timely. In May 2008, the Company entered into a contract to sell a small parcel of land, approximately 7 acres, for $205,000.The land is physically separated from the main parcel of the Company’s property by an interstate highway and is contained within the Highlands Preservation Area.Among other things, the sale of the land is subject to approval for development by the Highlands Commission and various state and local government agencies.Accordingly, the Company can make no assurance that the sale will be successfully consummated or, if consummated, the timing thereof. Accounting Standards Updates In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04 (ASU No. 2011-4), Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs to provide a uniform framework for fair value measurements and related disclosures between U.S. GAAP and International Financial Reporting Standards (IFRS). Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity's use of a nonfinancial asset that is different from the asset's highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were 13 determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU No. 2011-04 requires prospective application for interim and annual periods beginning on or after December 15, 2011. The Company is currently evaluating the impact that ASU No. 2011-04 will have on its financial position and results of operations. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220):Presentation of Comprehensive Income which improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income ("OCI") by eliminating the option to present components of OCI as part of the statement of changes in stockholders' equity. The amendments in this standard require that all non-owner changes in stockholders' equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, an entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from OCI to net income in the statement(s) where the components of net income and the components of OCI are presented. The amendments in this standard do not change the items that must be reported in OCI, when an item of OCI must be reclassified to net income, or change the option for an entity to present components of OCI gross or net of the effect of income taxes. The amendments in ASU No. 2011-05 are effective for interim and annual periods beginning after December 15, 2011 and are to be applied retrospectively. The adoption of the provisions of ASU No. 2011-05 will not have a material impact on the Company's financial position or results of operations. Other Accounting Standards Updates not effective until after June 30,2011 are not expected to have a material effect on the Company’s financial position or results of operations. Company Strategy The Company has many years of experience in contracting with the Department of Defense and has been successful in obtaining many contracts to provide a wide array of products and services.Management believes that this experience is a significant positive competitive factor.Management is continuing to explore other areas of business with the Department of Defense, which are capable of providing stability and growth. The Company is focusing its efforts within the market for military compact diesel power generation on select product categories which management believes represent the best chances of successfully growing the Company’s business.Although no assurances can be made that such a strategy will be successful, management believes that long-term growth can best be achieved by: 1) growing the Company’s profitability in areas where the Company already has a strong presence, 2) expanding into related markets with existing products and capabilities, and 3) further taking advantage of the Company’s strengths by expanding into related product categories. The Company faces competition in many areas and from companies of various sizes, capabilities and resources.Competitive factors include product quality, technology, product availability, price, and customer service.Management believes that the reputation of the Company in these areas provides a significant positive competitive factor. As part of its overall business strategy management is continuing to reinforce customer awareness of the Company’s current and past performance as a Department of Defense supplier, its product quality and reliability, and its historically strong customer relationships. As discussed in Item 1 above (Business), the Company’s 10 year indefinite quantity, indefinite delivery contract with the U.S. Army to supply 2kW generator sets expires at the end of September 2011. Deliveries of orders currently in-house are scheduled to continue through March 2012. As previously reported the U.S. Army has announced that it is not issuing a new multiple year fixed price contract and will transfer the 2kW Generator Program to a 'sustainment' command. The Company anticipates that the Government will continue to require these generators, which can be ordered under individual “Purchase Orders” or via the General Services Administration's GSA.gov Web site.Most importantly, with the expiration of the contract the Company will be able to set new pricing on future orders which could be adjusted on an annual basis.New pricing would be restricted by defense acquisition regulations and comprehensive 14 government auditing. However, we are unable to predict whether, when or to what extent the Government will continue to place orders for these generators. In approaching the second and third strategic objectives described above, the Company is attempting to capitalize on its previous investments in technology to obtain business in related military power markets and to expand into related military product categories. Since the filing of its last Annual Report the Company has continued to act on the second strategic objective, expanding into related power markets. Using our expertise in Direct Current power generation we have designed and delivered diesel power generation systems for use on other companies’ trailer mounted military systems.These power systems have integrated energy storage batteries and digital controls combined with traditional diesel generators.That integration delivers fuel savings as compared to traditional diesel generators while also enabling the optional integration of opportunistic power sources such as solar and wind.These accomplishments build on the Company’s previous accomplishments with vehicle mounted auxiliary power units, and management believes it will allow the Company to further expand into related power applications while increasing its technology base.In furtherance of the third strategic objective, expanding into related military product categories, the Company is utilizing its experience in military-grade portable power systems under a customer funded research and development sub-contract where the Company is designing and prototyping electronic controls for diesel fuel cell systems. In the near term, a return to profitability and broadening the line of product offerings are the Company’s primary objectives.The development contracts and subcontracts described above as well as internal Company sponsored development efforts contribute to this goal.The Company is continuing to pursue possible partnering and sub-contracting relationships with other companies and defense contractors that leverage the Company’s current expertise and technology in generators and auxiliary power units. Critical Accounting Policies and Estimates The Company’s financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America.Preparing financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses.These estimates and assumptions affect the application of our accounting policies.Actual results could differ from these estimates.Our significant accounting policies are described in the Notes to the Financial Statements contained herein.Critical accounting policies and estimates are those that require application of management’s most difficult, subjective or complex judgments, often as a result of matters that are inherently uncertain and may change in subsequent periods.The Company’s critical accounting policies and estimates include revenue recognition on contracts and contract estimates, pensions, impairment of long-lived assets, inventory valuation, and valuation of deferred tax assets and liabilities. Revenues and estimated earnings under long-term defense contracts (including research and development contracts, except as described below in this paragraph) are recorded using the percentage-of-completion method of accounting, measured as the percentage of costs incurred to estimated total costs of each contract.For the Company’s indefinite delivery, indefinite quantity contract to provide 2kW generator sets to the military and for orders from other Government subcontractors for 2kW generator sets, percentage-of-completion calculations are based on individual “Delivery Orders” which are periodically received for specified quantities.These calculations require management to estimate the cost to complete open orders.Changes between those estimates and the actual cost of completion of delivery orders impact the revenue recognition in each reporting period.Estimates are adjusted as necessary on a quarterly basis.For research and development contracts total costs incurred are compared to total expected costs for each contract. During the fiscal years ended June 30, 2011 and June 30, 2010 the Company had one development sub-contract for which it recognized revenues on a time and material basis. 15 The Company has a defined benefit pension plan covering substantially all of its employees. Financial Accounting Standards Board (FASB) Accounting Standards Codification 715 (ASC 715), “Compensation – Retirement Benefits” provides guidance on an employer’s disclosure about plan assets of a defined benefit pension or other postretirement plans. With regard to the Company’s pension plan, the Company has assumed, based upon high quality corporate bond yields, AA rated or higher, that it’s assumed discount rate will be 5.25% in 2011, which is consistent with an assumed discount rate of 5.25% in 2010.The Company’s management conducts an analysis which includes a review of plan asset investments and projected future performance of those investments to determine the plan’s assumed long-term rate of return.The assumed long-term rate of return of 5.25% on assets is applied to the market-related value of plan assets at the end of the previous year.This produces the expected return on plan assets that is included in annual pension income or expense for the current year.The cumulative difference between this expected return and the actual return on plan assets is deferred and amortized into pension income or expense over future periods.Since the value of the Company’s pension assets at fiscal year-end 2011 was less than the accumulated pension benefit obligation, the Company recorded $7,716 as a non-cash adjustment to other comprehensive loss in stockholders’ equity and increased its long-term pension liability by $7,716.In fiscal year 2010, the Company recorded $173,810 as a non-cash adjustment to other comprehensive loss in stockholders’ equity and increased its long-term pension liability by $173,810.These changes to other comprehensive loss did not affect net income and are recorded net of deferred taxes.See Note 7 of the Notes to Financial Statements for additional pension disclosures. The Company reviews the recoverability of all long-term assets, including the related useful lives, whenever events or changes in circumstances indicate that the carrying amount of a long-lived asset might not be recoverable.If required, the Company compares the estimated undiscounted future net cash flows to the related asset’s carrying value to determine whether there has been an impairment.If an asset is considered impaired, the asset is written down to fair value, which is based either on discounted cash flows or appraised values in the period the impairment becomes known. The Company reviews the carrying costs of its inventories and assesses whether the carrying costs of inventory items are likely to be recoverable. At the end of fiscal year 2011 the Company determined that no further adjustment was required to reduce inventory balances to net realizable value. Under the asset and liability method of accounting for taxes under ASC Topic 740, “Income Taxes”, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.The effect on deferred tax assets and liabilities of a change in tax laws is recognized in the results of operations in the period the new laws are enacted.A valuation allowance is recorded to reduce the carrying amounts of deferred tax assets unless it is more likely than not, that such assets will be realized. Item 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 16 Item 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 18 Financial Statements: Balance Sheets, June 30, 2011 and 2010 19 Statements of Operations, Years Ended June 30, 2011 and 2010 20 Statements of Stockholders' Equity and Comprehensive Income/Loss, Years Ended June 30, 2011 and 2010 21 Statements of Cash Flows, Years Ended June 30, 2011 and 2010 22 Notes to the Financial Statements 23 All other schedules are omitted because they are not applicable or the required information is shown in the Financial Statements or the Notes thereto. 17 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of The Dewey Electronics Corporation Oakland, New Jersey We have audited the accompanying balance sheets of The Dewey Electronics Corporation (the “Company”) as of June 30, 2011 and 2010, and the related statements of operations, stockholders' equity and comprehensive income/loss and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of The Dewey Electronics Corporation as of June 30, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ EisnerAmper, LLP September 26, 2011 Edison, New Jersey 18 The Dewey Electronics Corporation Balance Sheets June 30, ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ Note receivable-net of provision for loss of $25,000 Accounts receivable Inventories Contract costs and related estimated profits in excess of billings Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT: Land and improvements Building and improvements Machinery and equipment Furniture and fixtures Less accumulated depreciation ) ) DEFERRED COSTS TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Trade accounts payable $ $ Accrued expenses and other liabilities Accrued compensation and benefits payable Accrued pension costs TOTAL CURRENT LIABILITIES LONG-TERM PENSION LIABILITY STOCKHOLDERS' EQUITY: Preferred stock, par value $1.00; authorized 250,000 shares, issued and outstanding-none Common stock, par value $.01; authorized 3,000,000 shares; 1,693,397 shares issued and 1,362,031 shares outstanding at June 30, 2011 and 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less:Treasury stock, 331,366 shares at June 30, 2011 and 2010, at cost ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the financial statements. 19 The Dewey Electronics Corporation Statements of Operations Years Ended June 30, Revenues $ $ Cost of revenues Gross profit Selling, general and administrative expenses Operating loss ) ) Interest expense ) ) Other expense – net ) ) Loss before provision for income tax ) ) Provision for income tax NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE – BASIC $ ) $ ) NET LOSS PER COMMON SHARE – DILUTED $ ) $ ) Weighted Average Shares Outstanding Basic Diluted See notes to the financial statements. 20 The Dewey Electronics Corporation Statements of Stockholders’ Equity and Comprehensive Income/Loss Years ended June 30, 2011 and 2010. Additional Accumulated Other Treasury stock at Cost Total Common Shares Stock Amount Paid-in Capital Retained Earnings Comprehensive Loss Shares Amount Stockholders’ Equity Balance, June 30, 2009 $ ) $ ) $ Net loss ) ) Other comprehensive loss net of tax: Minimum pension liability Adjustment ) ) Comprehensive loss ) Stock-based compensation Balance, June 30, 2010 $ ) $ ) $ Net Loss ) ) Other comprehensive loss net of tax: Minimum pension liability adjustment ) ) Comprehensive Loss ) Stock-based compensation Balance, June 30, 2011 $ ) $ ) $ See notes to financial statements 21 The Dewey Electronics Corporation Statements of Cash Flows Years ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net Cash (used in)/provided by operating activities: Depreciation Gain on sale of asset ) ) Stock-based compensation expense Provision for inventory reserve Provision for allowance for doubtful accounts (Increase)/Decrease in accounts receivable and notes receivable ) (Increase)/Decrease in inventories ) Decrease in contract costs and related estimated profits in excess of billings (Increase)/Decrease in prepaid expenses and other current assets ) Increase/(Decrease) in accounts payable ) Increase/(Decrease) in accrued expenses and other Liabilities ) Decrease in accrued pension costs ) ) Total adjustments Net cash (used in)/provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures for property, plant and equipment ) ) Proceeds from sale of assets Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Short term borrowings Repayment of short term borrowings ) ) Net cash used in financing activities NET (DECREASE)/INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ See notes to the financial statements. 22 The Dewey Electronics Corporation Notes to the Financial Statements Years ended June 30, 2011 and 2010 1. Business and Summary of Significant Accounting Policies The Dewey Electronics Corporation is a systems oriented military electronics development, design and manufacturing organization based in Oakland, New Jersey with a focus on compact diesel power generation solutions.Its principal products are electronic and electro-mechanical systems manufactured for the Armed Forces of the United States, which the Company provides as a prime contractor or subcontractor for the Department of Defense. A.Revenue Recognition Revenues and estimated earnings under long-term defense contracts (including research and development contracts, except as described below in this paragraph) are recorded using the percentage-of-completion method of accounting, measured as the percentage of costs incurred to estimated total costs of each contract.For the Company’s indefinite delivery, indefinite quantity contract to provide 2kW generator sets to the military and for orders from other Government subcontractors for 2kW generator sets, percentage-of-completion calculations are based on individual “Delivery Orders” which are periodically received for specified quantities.These calculations require management to estimate the cost to complete open orders.Changes between those estimates and the actual cost of completion of delivery orders impact the revenue recognition in each reporting period.Estimates are adjusted as necessary on a quarterly basis.For research and development contracts total costs incurred are compared to total expected costs for each contract. During the fiscal years ended June 30, 2011 and June 30, 2010 the Company had one development sub-contract for which it recognized revenues on a time and material basis. The Company uses the percentage-of-completion method to recognize revenues for its replacement parts business when the dollar amount of the order to be delivered in a future period or periods is material, and the duration of the work will span multiple reporting periods.Revenues and earnings for all other orders for replacement parts (including orders for replacement parts for snowmaking equipment) are recorded when deliveries of product are made and title and risk of loss have been transferred to the customer and collection is probable. For those contracts where revenue has been recognized using the percentage-of-completion method of accounting, provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income and are recognized in the period in which the revisions are determined. B.Concentration Risks Concentration of Credit Risks The Company is subject to concentrations of credit risk primarily from cash and accounts receivable.The Company maintains accounts with financial institutions which exceed the current federally insured maximum of $250,000. The Company minimizes risks associated with cash by periodically reviewing the credit quality of its primary financial institutions.The Company’s accounts receivable are principally with agencies of the United States Department of Defense.These agencies accounted for 59.6% of the Company’s accounts receivable as of June 30, 2011. The Company also had an outstanding accounts receivable with two Department of Defense sub-contractors which accounted for 17.7% and 12.3% of the Company’s accounts receivable respectively, as of June 30, 2011.As of June 30, 2010 various agencies of the Department of Defense accounted for 73.4% of the Company’s outstanding accounts receivable and one Department of Defense sub-contractor accounted for 10.3% of the Company’s accounts receivable. 23 Product Concentration Risk The Company derives more than 80% of its revenues from the sale of 2kw portable electrical generator sets to various branches of the United States military under a long term contract and to other Department of Defense contractors.The contract to supply generator sets to the Department of Defense is for an indefinite delivery, indefinite quantity and is subject to the Government’s standard provision for termination at the convenience of the Government. This contract allows the U.S. Army to place orders until the end of September 2011 when the contract expires.Production traditionally occurs six to twelve months after the receipt of an order. As previously reported, the U.S. Army has announced that it is not issuing a new multiple year fixed price contract and will transfer the 2kW Generator Program to a 'sustainment' command. The Company anticipates that the Government will continue to require these generators, which can be ordered under individual “Purchase Orders” or via the General Services Administration's GSA.gov Web site.However, we are unable to predict whether, when or to what extent the Government will continue to place orders for these generators. Supplier Concentration Risks The Company is primarily dependent on four vendors to supply qualified components for its generator products.During fiscal year 2011 two of these suppliers accounted for 30.2% and 19.7% of material purchases, respectively.These same suppliers accounted for 29.1% and 22.1% of material purchases in fiscal year 2010.No other supplier accounted for more than 10% of material purchases in fiscal years 2011 or 2010. Customer Concentration Risks The Company derives most of its revenues through contracts with various agencies of the Department of Defense including a long-term contract to supply portable electric generator sets (see “Product Concentration Risk” above), research and development contracts, and various short-term contracts and awards to supply spare parts and perform repairs on products previously manufactured and sold by the Company.The Company also provides portable electric generator sets as a sub-contractor to other prime contractors to the Department of Defense.In fiscal year 2011 the various agencies of the Department of Defense accounted for approximately 72.2% of Company revenues.In fiscal year 2010 the Department of Defense accounted for 76.7% of revenues.No other customer accounted for more than 10% of the Company’s revenues in fiscal years 2011 or 2010. C.Liquidity During the year ended June 30, 2011, the Company recorded a net loss of approximately $419,000 and cash outflows from operations were approximately $235,000. The Company believes that the Company’s current cash and its line of credit, combined with progress payments as well as billings at the time of delivery of products will be sufficient to support short-term liquidity requirements, working capital needs and capital expenditures at their current or expected levels. D.Cash and Cash Equivalents The Company considers all highly liquid debt instruments with an original maturity of three months or less at the date of purchase to be cash equivalents. E.Accounts and Notes Receivable The Company regularly reviews its trade receivables and notes receivable for probability of collection.An assessment of the probability of collection of delinquent accounts is made and an allowance is recorded when collection becomes uncertain. As of June 30, 2011 the Company had a $25,000 allowance against a note receivable from a customer and no allowance against its trade receivables. There was no allowance for doubtful accounts as of June 30, 2010. 24 F.Inventories Cost is determined by the first-in, first-out (FIFO) method.Inventories are valued at the lower of cost or market.Components of inventory cost include materials, direct labor and overhead that have not been charged to specific contracts. G.Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.These estimates include, among others, lower of cost or market estimates for inventories, realization of deferred tax assets, revenue recognition and certain accrued expenses.Actual results could differ from those estimates. H.Property, Plant, and Equipment Property, plant, and equipment are stated at cost.Allowance for depreciation is provided on a straight-line basis over estimated useful lives of three to ten years for machinery and equipment, ten years for furniture and fixtures, and twenty years for building and improvements. I. Development Costs The Company expenses its research and development costs as incurred.These costs consist primarily of salaries and material costs.For the fiscal years ended June 30, 2011 and 2010, the Company expensed $130,447 and $104,671 respectively, of research and development costs.Research and development projects performed under contracts for customers are billed to the customer and are recorded as contract costs as incurred. J.Impairment of Long-Lived Assets The Company reviews the recoverability of all long-term assets, including the related useful lives, whenever events or changes in circumstances indicate that the carrying amount of a long-lived asset might not be recoverable.If required, the Company compares the estimated undiscounted future net cash flows to the related asset’s carrying value to determine whether there has been an impairment.If an asset is considered impaired, the asset is written down to fair value, which is based either on discounted cash flows or appraised values in the period the impairment becomes known. There were no impairments of long-term assets in the year ended June 30, 2011 or in the year ended June 30, 2010. K.Income Taxes Under the asset and liability method of accounting for taxes under ASC Topic 740, “Income Taxes”, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.The effect on deferred tax assets and liabilities of a change in tax laws is recognized in the results of operations in the period the new laws are enacted.A valuation allowance is recorded to reduce the carrying amounts of deferred tax assets unless it is more likely than not, that such assets will be realized. The Company accounts for uncertain tax positions in accordance with Generally Accepted Accounting Principles in the U.S.Income tax positions must meet a more-likely-than-not recognition in order to be recognized in the financial statements.The Company recognizes potential accrued interest and penalties related to unrecognized tax benefits within operations as income tax expense.As new information becomes available, the assessment of the recognition threshold and the measurement of the associated tax benefit of uncertain tax positions may result in financial statement recognition or derecognition. 25 L.Deferred Costs The Company is continuing to actively pursue possible methods of monetizing the undeveloped and unused portion of its property, by its sale and/or development.To that end the Company has deferred $65,095 of costs incurred related to these efforts. M.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. an exit price).The accounting guidance includes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The three levels of the fair value hierarchy are as follows: Level 1 – Unadjusted quoted prices for identical assets or liabilities in active markets; Level 2 – Inputs other than quoted prices in active markets for identical assets and liabilities that are observable either directly or indirectly for substantially the full term of the asset or liability; and Level 3 – Unobservable inputs for the asset or liability, which include management’s own assumption about the assumptions market participants would use in pricing the asset or liability, including assumptions about risk. 2.Accounting Standards Updates In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04 (ASU No. 2011-4), Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs to provide a uniform framework for fair value measurements and related disclosures between U.S. GAAP and International Financial Reporting Standards (IFRS). Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity's use of a nonfinancial asset that is different from the asset's highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU No. 2011-04 requires prospective application for interim and annual periods beginning on or after December 15, 2011. The Company is currently evaluating the impact that ASU No. 2011-04 will have on its financial position and results of operations. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income which improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income ("OCI") by eliminating the option to present components of OCI as part of the statement of changes in stockholders' equity. The amendments in this standard require that all non-owner changes in stockholders' equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, an entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from OCI to net income in the statement(s) where the components of net income and the components of OCI are presented. The amendments in this standard do not change the items that must be reported in OCI, when an item of OCI must be reclassified to net income, or change the option for an entity to present components of OCI gross or net of the effect of income taxes. The amendments in ASU No. 2011-05 are effective for interim and annual periods beginning after December 15, 2011 and are to be applied retrospectively. The adoption of the provisions of ASU No. 2011-05 will not have a material impact on the Company's financial position or results of operations. 26 Other Accounting Standards Updates not effective until after June 30, 2011 are not expected to have a material effect on the Company’s financial position or results of operations. 3.Inventories Inventories consist of: June 30, Finished goods Work in progress Raw materials 4.Contract Costs and Estimated Profits in Excess of Billings June 30, Costs incurred on contracts in progress Estimated contract profit Less:billings to date Contract costs and related estimated profits in excess of billings 5.Stock Option Plan On December 2, 1998, the Employee Stock Option Committee adopted a Stock Option Plan of 1998 which was amended and restated effective December 5, 2001, pursuant to which options to purchase a maximum of 85,000 shares of common stock may be granted to executives and key employees.Incentive stock options have been granted under the plan with an exercise price no less than fair market value of the stock on the date of grant.As of June 30, 2011, outstanding options generally are exercisable for ten years from the date of grant, except for three grants totaling 8,800 options which are exercisable for a 5-year term.As of June 30, 2011, outstanding options have expiration dates ranging from December 12, 2012 to December 12, 2020. The following disclosures are based on stock options granted to employees of the Company in the second quarter of fiscal 2011 (quarter ended December 31, 2010) and the third quarter of fiscal 2010 (quarter ended March 31, 2010). For the fiscal year ended June 30, 2011, the Company recorded stock option compensation expense of $33,002.For the fiscal year ended June 30, 2010 the Company recorded stock option compensation expense of $8,868.As of June 30, 2011 the Company had an unrecognized stock compensation expense of $11,029, which will be recognized during the first two quarters of fiscal 2012. The Company used its historical stock price volatility to compute the expected volatility for purposes of valuing stock options issued.The period used for the historical stock price corresponded to the expected term of the options and was between five and ten years.The expected dividend yield is based on the Company’s practice of not paying dividends.The risk-free rate of return is based on the yield of U.S. Treasury Strips with terms equal to the expected life of the options as of the grant date.The expected life in years is based on historical actual stock option exercise experience. 27 The following weighted average assumptions were used in the valuation of stock options granted in the second quarter of fiscal 2011 and third quarter of fiscal 2010. December 31, 2010 March 31, 2010 Expected dividend yield Expected volatility 74.3% 70.4% Risk-free interest rate 2.95% 3.52% Expected life in years Based on the assumptions in the table above, the grant date fair value of stock options granted in the second quarter of fiscal 2011 was $24,509. Based on the assumptions in the table above, the grant date fair value of stock options granted in the third quarter of fiscal 2010 was $26,029. The changes in the number of shares under option are as follows: Number of Shares Weighted Average Exercise Price Balance at June 30, 2009 $ Granted during 2010 Forfeited ) Balance at June 30, 2010 $ Granted during 2011 Expired ) Balance at June 30, 2011 $ Exercisable at June 30, 2011 $ Also, at the Annual Meeting of Stockholders on December 5, 2001, the Company adopted a Stock Option Plan for Non-Employee Directors.The number of shares issuable upon exercise of options, which may be granted under this plan, shall not exceed 50,000 shares of common stock.No options have been granted under this plan. Listed below is a summary of the stock options outstanding and exercisable at June 30, 2011: Outstanding and Exercisable Weighted Average Weighted Average Exercise Price Options Exercise Price Remaining Life-Years As of June 30, 2011, the intrinsic value of stock options outstanding and exercisable was $5,552. 28 6.Taxes on Income Deferred tax assets and liabilities as of June 30, 2011 and 2010 consisted of the following: Deferred Tax assets: Current Vacation accrual $ $ Inventory reserve Allowance for doubtful accounts Prepaids ) ) Less valuation allowance ) ) Total current deferred tax asset Non-current Pension Depreciation ) ) Net operating loss Less valuation allowance ) ) Total non-current deferred tax Assets Total deferred tax assets $ $ The Company has provided a valuation allowance against its net deferred taxes as it believes that it is more likely than not that it will not realize the tax attributes. In fiscal 2011, the Company recorded a valuation allowance against its deferred tax assets asit believes that it is more likely than not that it will not realize the tax attributes. As of June 30, 2011, the Company has approximately $2,180,000 and $2,340,000 of federal and state, respectively, net operating loss carry-forwards expiring beginning in 2013 through 2031. The reconciliation of the Federal statutory rate with the Company’s effective tax rate is summarized as follows: Years ended June 30, Federal statutory rate 34.00 % 34.00 % Increase in valuation allowance ) ) Other ) Effective Rate 0.00 % 0.00 % The Company adopted ASC Topic 740, which clarifies the accounting for uncertainty in income taxes recognized in the financial statement. This interpretation prescribes a recognition threshold, and a measurement attribute for the financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return.There were no significant matters determined to be unrecognized tax benefits taken or expected to be taken in a tax return that have been recorded on the Company’s financial statements for the year ended June 30, 2011. Additionally, ASC Topic 740 provides guidance on the recognition of interest and penalties related to income taxes.There were no interest or penalties related to income taxes that have been accrued or recognized as of and for the years ended June 30, 2011 and 2010. The Company files corporate tax returns in the United States, both in the Federal jurisdiction and in various state jurisdictions.The Company is subject to tax examination for fiscal tax years of 2007 through 2011. 29 7.Pension Plan The Company has a non-contributory defined benefit retirement plan covering substantially all its employees which is qualified under the Internal Revenue Code (the Plan).In general, employees can receive an amount per month equal to 0.8% multiplied by their years of service (up to a maximum of 35 years of service) multiplied by their average monthly earnings (based on earnings during the five years preceding retirement), up to a specified maximum of $850 per month for life assuming normal retirement at age 65.Upon the employee’s death, 50% of the monthly benefit is payable to the employee’s spouse for life.The Company’s policy is to contribute the amounts allowable under Internal Revenue Service regulations. The investment policy of the Company for its pension plan is to maximize value within the context of providing benefit security for Plan participants.The Plan assets are invested in a fixed income investment account. The Company has assumed, based upon high quality corporate bond yields, AA rated or higher, that its assumed discount rate will be 5.25% in 2011, which is consistent with an assumed discount rate of 5.25% in 2010. The Company's management conducts an analysis which includes a review of plan asset investments and projected future performance of those investments to determine the plan's assumed long-term rate of return. The Company expects to continue to contribute within the range of legally acceptable contributions as identified by the Plan’s enrolled actuary.The Company made cash contributions to the Plan of approximately $115,000 and $119,000 in fiscal years 2011 and 2010, respectively. The estimated fiscal year 2012 minimum contributions to the Plan are approximately $121,000. The following tables provide information about changes in the benefit obligation and Plan assets and the funded status of the Company’s pension plan. Change in benefit obligation: Benefit obligation at beginning of year $ $ Service cost Interest cost Actuarial loss Benefits paid plus administrative expenses ) ) Benefit obligation at end of year $ $ Change in plan assets: Fair value of plan assets at beginning of year $ $ Actual return on plan assets Employer contributions Benefits paid plus administrative expenses ) ) Fair value of plan assets at end of year $ $ Funded status ) ) Unrecognized net gain or loss Accrued pension expense $ ) $ ) Measurement Date July 1, 2011 July 1, 2010 Weighted Average Assumptions Discount rate % % Expected long-term rate of return on assets % % Rate of increase in future compensationlevels % % Set forth below is a summary of the amounts reflected in the Company’s Balance Sheet at the end of the last two fiscal years: June 30, 2011 June 30, 2010 Total accrued pension liability $ ) $ ) Accumulated other comprehensive income, pre-tax Net amount recognized $ ) $ ) The accumulated benefit obligation for the Plan was $1,997,461 and $1,856,936 at June 30, 2011, and 2010, respectively. 30 Other changes in Plan assets and benefit obligations recognized in the Other Comprehensive Loss for each fiscal year are as follows: June 30, 2011 June 30, 2010 Change in net loss $ $ Amortization of net loss ) ) $ $ Accumulated Other Comprehensive Loss consisted of the following amounts that had not, as of year end, been recognized in net benefit cost. June 30, 2011 June 30, 2010 Unrecognized Net Loss $ $ Amounts included in Accumulated Other Comprehensive Loss as of June 30, 2010 that are expected to be recognized as a component of benefit cost during fiscal 2011 consist of amortization of net loss of $30,705. Components of periodic pension costs as of June 30, 2011 and 2010 are as follows: Service cost-benefits earned during the period $ $ Interest cost on projected benefit obligation Expected return on plan assets ) ) Amortization of actuarial loss Net periodic pension cost $ $ Weighted Average Assumptions for Net Periodic Pension Expense Discount Rate % % Expected Long-term Rate of Return on Assets % % Rate of Increase in Future Compensation Levels % % Retirement Plan for Employees of Dewey Electronics Corporation’s weighted average asset allocations at June 30, 2011, and 2010, by asset category are as follows: Asset Category Fixed Funds with Guaranteed Interest Rates % % Total % % Fair Value of Plan Assets Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. an exit price).See Note 1-M, “Fair Value Measurements,” for a description of the fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The following is a description of the valuation methodologies used for assets and liabilities measured at fair value. All of the Plan’s investments are in fixed funds with guaranteed interest rates which are valued using evaluated bid prices based on a compilation of observable market information or a broker quote in a non-active market.Inputs used vary by type of security, but include spreads, yields, rate benchmarks, rate of prepayment, cash flows, rating changes and collateral performance and type.All fixed income funds are included as a Level 3 measurement. 31 The following table sets forth a summary of changes of fair value of the Retirement Plan’s Level 3 assets for the fiscal year ended June 30, 2011. All Fixed Funds Balance, June 30, 2010 Actual return on plan assets: On assets still held at the reporting date On assets sold during the period Purchases and sales Transfers in and/or out of Level 3 Balance June 30, 2011 The expected future payments for the years ended June 30, are as follows: $ 80,000 $ 80,000 $ 89,000 $ 98,000 Five years thereafter 8.Earnings Per Share Net income (loss) per share has been presented pursuant to ASC Topic 260, “Earnings per Share”.Basic net income (loss) per share is computed by dividing reported net income (loss) available to common shareholders by weighted average shares outstanding for the period.Diluted net income (loss) per share is computed by dividing reported net income (loss) available to common shareholders by weighted average shares outstanding for the period, adjusted for the dilutive effect of common stock equivalents, which consist of stock options, using the treasury stock method. The tables below set forth the reconciliation of the numerators and denominators of the basic and diluted net income/loss per common share computations.Certain stock options were excluded from the computation of earnings per share due to their anti-dilutive effect. The weighted average number of such shares are 52,700 and 40,700, respectively, for the years ended June 30, 2011 and 2010. Year Ended June 30, 2011 Loss Shares Per Share Amount Basic net loss per common share $ ) $
